DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed May 29, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but Reference #3 cited under non-patent literature has not been considered because a copy has not been provided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connolly et al (PGPub 2006/0177615).
Regarding Claim 1, Connolly teaches a method for producing a plastic container (Abstract) having a container body which encloses a filling volume with a container bottom; a container neck which adjoins an opposite end of the container body ([0017]-[0018]- discussing the bottle), having a container opening and an integrated handle region ([0018]- discussing the handle), the handle region being hollow and joined to the filling volume which is enclosed by the container body ([0018]- discussing the handle); and between the handle region and the container body, a through opening recessed and bordered over its entire periphery by wall parts of the container body and of the handle region which have been welded to one another ([0017]-[0018]- discussing the bottle); the method comprising: 
axially and radially stretching tubular preform into a plastic container by a stretch blowing in a blow mold [0005]; 
during stretching bringing two opposing wall regions of the container body close together by plungers which are extendable out of the blow mold to prepare an integrated handle region [0008]; 
afterwards removing a stretch-blown plastic container from the mold for transport to a welding station [0028]; 
welding the wall regions which have been brought together to one another with formation of a weld [0028]; and 
separating and removing one wall section enclosed by the weld from the container body with formation of a through opening [0028].

Regarding Claim 2, Connolly further teaches bringing the wall regions which have been brought together into flat contact with one another in the blow mold ([0027]- In the first blowing step inwardly moving jaws within the mold cavity partially grip and fuse the expanding preform).

Regarding Claim 3, Connolly further teaches bonding the wall regions which have been brought together to one another materially by laser welding [0028].

Regarding Claim 8, Connolly further teaches joining the wall regions which have been brought together to one another in a bonded manner by laser welding from opposing sides [0028].

Regarding Claim 9, Connolly further teaches the weld which borders the through opening over its entire periphery ([0004]- moving mold inserts form the handle, [0028]- welding step (of the previously molded handle) is carried out as necessary) is at least partially de-burred or rounded ([0028]- mechanical stamping, laser cutting or hot stamping would de-burr and round the opening).

Regarding Claim 10, Connolly further teaches deburring and/or rounding of the weld at the same time with or following removal of the wall section which is surrounded by the weld ([0028]- mechanical stamping, laser cutting or hot stamping, which can be either sequential, parallel to, or part of the welding process).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly et al (PGPub 2006/0177615) in view of Klein (Laser beam welding of transparent and colored plastics, cited in IDS, references to the machine English translation provided herewith).
Regarding Claim 4, Connolly teaches utilizing laser welding [0028] but does not appear to explicitly teach bonding the wall regions which have been brought together to one another materially by clear-clear welding.
Klein teaches an alternative method of laser welding transparent plastic wherein clear welding is utilized in order to produce optically transparent components (Page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Connolly to include clear welding as taught by Klein with reasonable expectation of success to produce optically transparent components (Page 2).

Regarding Claim 7, Connolly further teaches holding the wall regions which have been brought together in flat contact with one another by a negative pressure generated in the container body ([0028]- external pressure to clamp the wall regions from the outside creates negative pressure on the inside of the container).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly et al (PGPub 2006/0177615) in view of Klein (Laser beam welding of transparent and colored plastics, cited in IDS, references to the machine English translation provided herewith) and Ushiki (JPS62142092A with references to the machine English translation provided herewith).
Regarding Claim 5, Klein further teaches compressing the wall regions which have been brought together in the welding station by the two opposing plungers (Page 2; Fig. 2- components are clamped) but does not appear to explicitly teach at least one of the two plungers being transparent relative to laser radiation (L) used for the laser welding.
Ushiki teaches an alternative method for laser welding wherein at least one of the two plungers (clamps) are transparent relative to laser radiation (L) used for the laser welding (Fig. 1- glass plate 3, 4) in order to allow the laser beam to pass through the glass and be absorbed by the resin material (Page 1, [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Connolly and Klein to include transparent clamps as taught by Ushiki with reasonable expectation of success to allow the laser beam to pass through the glass and be absorbed by the resin material (Page 1, [0002]).

Regarding Claim 6, Ushiki further teaches at least the plunger which is transparent to the laser radiation (L) consists of glass, quartz glass or acrylic glass (Page 1, [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        7/26/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712